              Case 4:19-cv-00037-DC-DF Document 44 Filed 06/15/21 Page 1 of 1


 * Jackson Walker LLP
)WI
                                                                                   Amanda N. Crouch
                                                                                   (210) 978-7784 (Direct Dial)
                                                                                   (210) 242-4684 (Direct Fax)
                                                                                   acrouch@jw.com



                                                 June 14, 2021

      By E-File

      United States District Court
      Western District of Texas
      Pecos Division
      410 South Cedar
      Pecos, Texas 79772

             Re:     Civil Action No. 4:19-cv-00037; Mary Catherine "Katie" Sanchez v. Presidio
                     County, Texas, et al.; In the United States District Court for the Western District
                     of Texas, Pecos Division

      Dear Clerk of the Court:

              Please accept this letter as formal notification that I will be out of the office for vacation
      on July 8 – July 17, 2021. I will have no access to voice mails and emails during this time period.
      I respectfully request that no hearings and/or depositions be scheduled during this period in the
      above-referenced matter. I would further request that no discovery requests be propounded which
      would require responses during this time from me or my client.

              By copy of this letter, opposing counsel has been notified accordingly. Thank you for your
      attention and professional courtesies in this regard.

                                                     Sincerely,

                                                     /s/ Amanda N. Crouch

                                                     Amanda N. Crouch

      AKN:dlt




 JW | SAN ANTONIO    112 East Pecan Street, Suite 2400 • San Antonio, Texas 78205 | www.jw.com | Member of GLOBALAW™
